Citation Nr: 0821196	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

2.  Entitlement to a compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that granted service connection for the 
disabilities listed on the title page and assigned the 
current disability ratings.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

During the Board hearing, the veteran indicated that he 
wished to file a claim for depression, glaucoma, and 
neuropathy, as additional disability resulting from his 
diabetes mellitus.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require 
regulation of activities.  

2.  The veteran has no deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.7, 4.10, 4.119 Diagnostic Code 7913 (2007).

2.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  8 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 
Diagnostic Code 7522 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

As the veteran has perfected an appeal as to the assignment 
of initial ratings following the initial award of service 
connection for diabetes mellitus and erectile dysfunction, 
the Board must evaluate all the evidence of record reflecting 
the severity of the veteran's disability from the date of 
grant of service connection to the present.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  This could result in 
staged ratings; i.e. separate ratings for different time 
periods.  Id.

Diabetes mellitus

Service connection for diabetes was established by the rating 
decision that is currently on appeal.  In that decision the 
RO assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, effective in December 2004.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  Id  

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.  

Private treatment records, from "V.T.", M.D. of Diabetes 
and Endocrinology Associates, Inc., record treatment of the 
veteran since 1996.  A March 1996 clinical notes documents 
that the veteran had noticed increased thirst and urination 
and lost 30 pounds of bodyweight in one month.  This note 
also stated that the veteran had been following an "ADA" 
diet for 2 weeks.  There is no further mention of excessive 
weight loss or weight gain.  

These private treatment notes do not contain any indication 
that the veteran's diabetes mellitus requires avoidance of 
strenuous occupational and recreational activities.  Indeed, 
a February 2002 note indicates the opposite via a notation 
for exercise of "[positive] Nordic Track."  Thus, if 
anything, physical activity has not been regulated within the 
meaning of Diagnostic Code 7913 but rather exercise has been 
encouraged.  These treatment records are evidence against the 
veteran's claim for a higher rating because these records 
tend to show that the veteran's diabetes does not require 
regulation of activities.  

In March 2006, the veteran underwent a VA examination 
regarding his diabetes.  During the examination, which 
included a review of the claims file by the examiner, the 
veteran reported that he had not had any complications due to 
his diabetes and was not on a restrictive diet.  He reported 
that he had no ketoacidosis or hypoglycemic reactions, was 
not hospitalized due to his diabetes, and had not had any 
recent weight change.  Significantly, he reported that he had 
no restrictions on his activities, providing more evidence 
against this claim.  

Medication listed in the report included Humilin, 18 units, 
at bedtime.  Thus, this report shows that the veteran's 
diabetes requires insulin, but does not result in restriction 
of activities.  This examination report provides more 
evidence against the veteran's claim because the report tends 
to show that the veteran's diabetes does not require 
regulation of activities.  

During the May 2008 hearing, the veteran reported that he had 
been at the same weight for the past 25 years.  Hearing 
transcript at 13.  He also reported that his diabetes 
presently requires 25 units of insulin twice per day.  Id. at 
9.  Additionally, he described a regulated diet, including 
avoidance of sugar.  Id. at 11-12.  

In response to questions from his representative regarding 
regulation of activities, the veteran responded that he has 
no sexual activity and that he has difficulty driving at 
night and bowling due to vision problems.  Id. at 5-6.  His 
representative asked him if he engaged in "[l]ong exercise, 
long walks and stuff like that".  Id. at 6.  The veteran 
testified that he does not take long walks but is able to 
walk for a mile or a mile and a half.  Id.  His 
representative asked him if he could run a mile anymore, and 
the veteran replied that he could not.  Id.  In response to 
questions regarding going up and down stairs the veteran 
replied that going up stairs was difficult.  Id.  His 
representave asked "Okay, and its because of diabetes?"  
Id.  The veteran replied "Yes."  

Significantly, the veteran's representative then asked 
"Okay.  Doctors have restricted any of your activities?"  
Id. at 7.  The veteran replied "No."  Id.  

Clear from the veteran's testimony is that he has construed 
the schedular criterion of "regulation of activities" as 
meaning difficulty in performing certain activities.  This 
construction is not tenable because it is inconsistent with 
the regulatory language.  

The Board notes that "an agency's interpretation of its own 
regulations is controlling unless plainly erroneous or 
inconsistent with the regulations being interpreted."  See 
Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008) (quoting 
Long Island Care at Home, Ltd. V. Coke, 127 S.Ct. 2339, 2346, 
168 L.Ed.2d 54 (2007)).  Consistent with 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the Board interprets the term 
"regulation of activities" to mean treatment prescribed for 
diabetes mellitus, rather than a difficulty in performing 
certain activities.  

In each instance where Diagnostic Code 7913 lists 
"regulation of activity" as a criterion, such listing is in 
the form of "diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities . . ."  This context 
shows that the meaning of "regulation of activities" is 
that the veteran's treatment for diabetes includes a 
prescription to regulate activities.  This is further 
evidenced by the defining parenthetical under the criteria 
for a 100 percent rating that states "avoidance of strenuous 
occupational or recreational activities."  

The record is absent for any evidence that treatment of the 
veteran's diabetes mellitus by a medical professional has 
included a recommendation that the veteran avoid strenuous 
occupational or recreational activities.  As stated above, 
the positive notation regarding exercise (a Nordic Track), is 
evidence to the contrary.  

All evidence of record is against a finding that the veteran 
has been prescribed regulation of activities as treatment for 
his diabetes.  Indeed, his own testimony that no physician 
has told him to do so is such evidence unfavorable to his 
claim.  There is no contrary evidence.  

Furthermore, the veteran's testimony attributing difficulty 
in climbing stairs, or lack of endurance, to his diabetes is 
not competent evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Lay evidence is competent for some "quasi" medical 
questions.  For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, attributing difficulty in climbing stairs or lack of 
endurance to diabetes is not such a simple issue as the 
diagnosis of varicose veins that gave rise to the holding in 
Jandreau.  Whether the veteran has difficulty climbing stairs 
or has lost endurance due to diabetes, rather than some other 
mechanism, is too complex a medical question to lend itself 
to the opinion of a layperson.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As explained in the INTRODUCTION, the veteran's contentions 
as to vision disability due to diabetes have been referred to 
the RO for appropriate action in the first instance.  His 
contentions regarding loss of sexual relations are 
encompassed by the following section addressing erectile 
dysfunction.  

In summary, the preponderance of the evidence shows that the 
veteran's diabetes mellitus does not require regulation of 
activities, a necessary criterion for an evaluation higher 
than 20 percent disabling.  The Board does not find evidence 
that the veteran's diabetes mellitus disability rating should 
be increased for any period based on the facts found during 
the whole appeal period.  The evidence of record from the day 
the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  Hence, his claim for a higher initial rating for 
diabetes mellitus must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Erectile dysfunction

Service connection was established for erectile dysfunction 
associated with Type II diabetes mellitus in the rating 
decision on appeal.  In that decision, the RO assigned a 
noncompensable evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, effective in December 2004.  

The only diagnostic code specifically addressing erectile 
dysfunction is Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the veteran's disability.  

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  Thus, two distinct criteria are required for a 
compensable rating; loss of erectile power and deformity of 
the penis.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31. 

During the May 2008 hearing, the veteran's representative 
asked the veteran if there was any deformity of his penis.  
Hearing transcript at 8.  The veteran replied "I have like 
little bumps on the side."  Id.  This is evidence favorable 
to his claim.  

Private treatment records from the Memorial Hospital of Rhode 
Island, where a prostatectomy was performed by, "J.M.", 
M.D., contain results a physical examination dated in 
February 2004.  These include, under "Genitalia", "No 
hernia, testes and phallus normal."  This is evidence 
against the veteran's claim because it tends to show that he 
has no deformity of the penis.  

The March 2006 VA examination report contains a report that 
"[h]is phallus is circumcised, his testes have descended 
bilaterally without masses or nodules." There was a 
diagnosis of erectile dysfunction but no mention of any 
penile deformity.  Had there been any deformity of the 
veteran's penis it is highly likely that the examiner would 
have so stated.  The complete absence of any mention of 
deformity of the veteran's penis is evidence that there was 
no deformity.  

The Board acknowledges that the veteran suffers from erectile 
dysfunction and that he may believe that bumps on the side of 
his penis constitute deformity.  However, the preponderance 
of evidence of record shows that the veteran does not have 
deformity of the penis.  Given that the March 2006 examiner 
and Dr. J.M. necessarily examine an extensive population, 
their reports are more probative than the veteran's as to 
what constitutes deformity.  

Hence, the Board finds the clinical findings of Dr. J.M of 
normal genitalia and the absence of any findings of deformity 
by the VA medical examiner to be more probative than the 
veteran's own remarks on the issue of whether the veteran has 
a deformity of the penis.  

As the preponderance of the evidence demonstrates that one of 
the two necessary criteria for a compensable rating under 
Diagnostic Code 7522 is not present in this case, the 
veteran's claim for a compensable rating for erectile 
dysfunction must be denied.  The Board does not find evidence 
that the veteran's erectile dysfunction should be assigned a 
compensable rating for any period based on the facts found 
during the whole appeal period.  The evidence of record from 
the day the veteran filed the claim to the present supports 
the conclusion that the veteran is not entitled to additional 
compensation during any time within the appeal period.  
Hence, his claim for a compensable initial rating must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2007).  

Of note is that the veteran has not gone uncompensated for 
his erectile dysfunction.  A review of the record indicates 
that the veteran is in receipt of special monthly 
compensation, under 38 U.S.C.A. § 1114(k) for loss of use of 
a creative organ.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the veteran's 
disabilities are properly rated, the appeal arises from a 
claim for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated

section 5103 (a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January 2006 and March 2006 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  These letters were sent 
in response to the veteran's claim for service connection for 
diabetes mellitus, received in December 2005, from which both 
issues on appeal arise.  

The January 2006 letter informed the veteran of what evidence 
was required to substantiate the claim for service connection 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The March 
2006 letter informed the veteran as to how VA assigns 
disability ratings and effective dates, the evidence 
necessary to substantiate these downstream elements, and 
asked the veteran to submit information and/or evidence to 
the RO.  Although, the March 2006 letter did not restate the 
veteran's and VA's respective duties in obtaining evidence, 
there was no need to do so, given the contents of the January 
2006 letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and assisted the veteran in obtaining 
private medical treatment records form "V.T.", M.D., 
"J.M.", M.D., and the Memorial Hospital of Rhode Island.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  A VA examination with regard to both 
disabilities on appeal was afforded the veteran in March 
2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


